EXHIBIT 99.2 Lumenis Introduces A New Multi-Application Platform: The M22 For Photorejuvenation, Permanent Hair Reduction, Age Spot Reduction And Vein Erasure January 7, 2010- Paris, France Lumenis, announced today the launch of the M22 multi-application platform, featuring Lumenis’ proprietary Optimal Pulse Technology (OPT™) and Multiple-Sequential Pulsing, at the International Master Course on Aging Skin (IMCAS), Paris, France. “M22, a new modular, multi-application platform, featuring IPL and Nd:YAG, is the smart, simple and innovative choice from Lumenis,” says Mr. Robert Mann, SVP & General Manager of Lumenis’ Aesthetic Business. “It delivers everything physicians need to enhance usability, including plug-and-play upgradability and a resourceful modular design for maximum versatility and the greatest return on investment,” said Mr.Mann. “As the inventor of IPL, our new compact solution for light-based skin treatments continues our mission of creating world-class technology that ultimately helps physicians grow profitable practices,” said Mr.Dov Ofer, Lumenis’ Chief Executive Officer. “Scalable and designed to empower physicians and their staff to consistently produce superior results, the M22 delivers predictable treatment outcomes for over 30 applications,” Mr.Ofer continued. About The M22 The M22 has the broadest range of energy for its size and application. The streamlined tabletop modular platform comes out of the box ready for treatment. Easy to install, and thanks to multi-lingual capability, user-friendly touch screen interface, and hundreds of pre-sets, the M22 is simple, savvy and accessible. “The M22 delivers everything you’d expect from a multi-application platform, but takes its performance to the next level with accuracy, simplicity and expediency,” says Dr.Matthew Knight, FAAD, Knight Dermatology Institute in Orlando, FL. “And it’s set up for expansion, allowing for the treatment of multiple skin conditions with one device.” OPT, unique to Lumenis IPL, delivers the right pulse and fluence for each application. Physicians can safely and efficiently treat a variety of skin types by controlling each pulse shape. Multiple-Sequential Pulsing enables permanent hair reduction on darker skin as well as reducing the chance of skin damage in vascular and pigmented lesion treatment. “Lumenis listened to what doctors, like myself, were asking for in a multi-application system,” says Dr. Guevara, DO, Ferrara Dermatology Clinic in Grosse Point, MI. “As the best option in this price range and the fastest table-top system on the market, the M22 caters to our diverse needs, empowering us to deliver consistent results and keep our patients satisfied,” says Guevara. Module
